PER CURIAM:
Penny K. Yohe appeals the district court’s order accepting the recommendation of the magistrate judge, granting the Commissioner’s motion for summary judgment and affirming the decision of the Commissioner to deny Yohe supplemental security income benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Yohe v. Comm’r of Soc. Sec., No. 5:09-cv-00075-FPS-JES, 2010 WL 1417960 (N.D.W.Va. Apr. 6, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.